Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 8/26/2021 has been entered. Applicant has amended claims 1, 2, 7, 9, 12, 16, 17, 22, 24 and 27 and canceled claims 5, 6, 15, 20, 21 and 30. Currently claims 1-4, 7-14, 16-19 and 22-29 are pending in this application.

 Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    423
    667
    media_image1.png
    Greyscale

the data key identifier and an identification of the user making the request) and also See, Paragraphs 0061 and 0062). As a result, Kadatch discloses plurality of claims and checking the validity of plurality of claims. Please note that the data key identifier is used to retrieve the data key and the access control list and it is implied that only valid data key identifiers could retrieve the corresponding data key and the access control list. 
	Other arguments are moot in view of new grounds of rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, 3, 4, 7, 9, 10, 12-14, 16, 18, 19, 22, 24, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kadatch et al. (US 2013/0227303 A1), hereinafter, “Kadatch” in view of Steele et al. (US 2017/0344728 A1), hereinafter, “Steele”.

Regarding Claims 1 and 16, Kadatch discloses a system comprising: 
data processing hardware (See, Fig. 2A, Numeral 206 and Paragraph 0094); and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (See, Fig. 2A, Numeral 206 and Paragraph 0094) comprising: 
obtaining a cryptographic key for content associated with a user (See, Fig. 2A, Numeral 213 and Paragraph 0042, “a first request 210 is received by the server system 206 from a first VM (e.g., VM A 202) to store data in a log structured volume. Based on the request, the server system 206 generates 212 a data key”); 
encrypting the content using the cryptographic key (See, Fig. 2A, Numeral 216 and Paragraph 0042, “The server system 206 uses the data key to encrypt the data 216, and stores the encrypted data”); 
generating an encryption request (See, Fig. 2A, Numeral 213), the encryption request requesting that a third party cryptography service (See, Fig. 2A, Numeral 208) encrypts an encapsulation of the cryptographic key and an the data key be wrapped against an access control list (ACL) of one or more users authorized to access the data” and Paragraph 0058, “At 407, the data key and the access control list are encrypted using a wrapping key to generate a wrapped blob” and Paragraph 0051, “In some implementations, the LSV maintains, within the block of metadata, information about the encryption state of each block. LSV management tools further handle ACL or other cryptographic property changes on snapshot boundaries”); and 
communicating the encryption request to the third party cryptography service, the encryption request comprising the encapsulation (See, Paragraph 0042, “Based on the request, the server system 206 generates 212 a data key and requests 213 that the data key be wrapped against an access control list (ACL) of one or more users authorized to access the data” and Paragraph 0058, “At 407, the data key and the access control list are encrypted using a wrapping key to generate a wrapped blob”).
receiving, at the data processing hardware, a decryption request to decrypt the encrypted content associated with the user (See, Paragraph 0043, “The server system 206 receives a second request 220 from a second virtual machine (e.g., VM B 204) to obtain a snapshot of the data”), the decryption request comprising a plurality of claims (See, Paragraph 0060, “At 412, a second request is received from a second virtual machine to obtain a snapshot of the the data key identifier and an identification of the user making the request); 
communicating, by the data processing hardware, to the third party cryptography service, the decryption request to decrypt the encapsulation of the cryptographic key for the content and the dynamic access control condition governing access to the content of the user subject to the decryption request (See, Paragraph 0043, “Based on the second request, the server system 206 sends 221 the wrapped blob to the key management system 208), along with credentials. The key management system 208 uses its wrapping key, e.g., a master key, to decrypt the blob, retrieves the keys and their associated ACLs, and provides 222 the unwrapped blob to the server system 206” and Paragraph 0061, “At 414, based on the second request, an unwrapped blob containing the data key and the access control list are obtained. At 415, the data key and the access control list are obtained from the unwrapped blob. For example, using the data key identifier, the server system 206 can request and receive the data key wrapper from the key management system 208”); and 
when each claim of the plurality of claims are valid and when the plurality of claims together satisfy the dynamic access control condition (See, Paragraphs 0043, 0061 and 0062, Note: please that the data key identifier is used to retrieve the data key and the access control list and it is implied that only valid data key 
retrieving, by the data processing hardware, the cryptographic key from the third party cryptography service (See, Paragraph 0061, “an unwrapped blob containing the data key and the access control list are obtained. At 415, the data key and the access control list are obtained from the unwrapped blob. For example, using the data key identifier, the server system 206 can request and receive the data key wrapper from the key management system 208”); and 
decrypting, by the data processing hardware, the encrypted content using the cryptographic key (See, Paragraph 0063, “At 418, upon a determination that the user is authenticated and authorized, the data is decrypted using the data key”).
In the system of Kadatch, key management system perform the authentication based on the ACL as a result, Kadatch fails to disclose the dynamic access control condition requiring authentication from an entity remote from the third party cryptography service.
However, providing a remote authentication server is well known in the art of computer security. Steele discloses a dynamic access control condition requiring authentication from an entity remote from a third party cryptography service (See, Fig. 1, Numeral 500 and Paragraph 0017). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to require, in the system of Kadatch, access to any data key can be predicated upon two authentications: the first authentication for cloud-cluster access, and the second authentication for user-level access, e.g., for a user or principal identified in an access control list (ACL) associated with the data and the data key”). 
 Regarding Claims 3 and 18, the rejection of claims 1 and 16 is incorporated and Kadatch further discloses wherein the encryption request requesting that the third party cryptography service encrypts the encapsulation comprises the encryption request requesting the third party cryptography service to encrypt the encapsulation using a symmetric encryption with a key encryption key (KEK) (See, Paragraphs 0043 and 0050).
Regarding Claims 4 and 19, the rejection of claims 1 and 16 is incorporated and Kadatch further discloses wherein the third party cryptography service corresponds to a key service manager (KSM) of a distributed storage system or a hardware security module (HSM) device of the distributed storage system (See, Fig. 2A, Numeral 208 and Paragraphs 0027 and 0039).
Regarding Claims 7 and 22, the rejection of claims 1 and 16 is incorporated and Kadatch further discloses wherein the decryption request comprises an authentication token, the authentication token indicating that a requestor of the decryption request is authorized to receive the cryptographic key (See, Paragraph 0047).
Claims 9 and 24, Kadatch discloses a system comprising: 
data processing hardware (See, Fig. 2A, Numeral 206 and Paragraph 0094); and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (See, Fig. 2A, Numeral 206 and Paragraph 0094) comprising: 
receiving a decryption request to decrypt encrypted content associated with a user (See, Paragraph 0043, “The server system 206 receives a second request 220 from a second virtual machine (e.g., VM B 204) to obtain a snapshot of the data”), the decryption request comprising a plurality of claims (See, Paragraph 0060, “At 412, a second request is received from a second virtual machine to obtain a snapshot of the data. As an example, the same user (e.g., User A) or a different user (e.g., User B) can send a request to obtain a copy of the accounting spreadsheet. The request can include the data key identifier and an identification of the user making the request); 
communicating, to a third party cryptography service, the decryption request to decrypt an encapsulation of a cryptographic key for the content and a dynamic access control condition governing access to the content of the user subject to the decryption request (See, Paragraph 0043, “Based on the second request, the server system 206 sends 221 the wrapped blob to the key management system 208), along with credentials. The key management system 208 uses its wrapping key, e.g., a master key, to decrypt the blob, retrieves the keys and their associated ACLs, and provides 222 the unwrapped blob to the server system 206”), the encapsulation originally encrypted by the third party cryptography service (See, Paragraph 0042, “Based on the request, the data key be wrapped against an access control list (ACL) of one or more users authorized to access the data” and Paragraph 0058, “At 407, the data key and the access control list are encrypted using a wrapping key to generate a wrapped blob”); 
when each claim of the plurality of claims are valid and when the plurality of claims together satisfy the dynamic access control condition (See, Paragraphs 0043, 0061 and 0062, Note: please that the data key identifier is used to retrieve the data key and the access control list and it is implied that only valid data key identifiers could retrieve the corresponding data key and the access control list and the validation of user identification is disclosed at Paragraph 0062):
retrieving, by the data processing hardware, the cryptographic key from the third party cryptography service (See, Paragraph 0061, “an unwrapped blob containing the data key and the access control list are obtained. At 415, the data key and the access control list are obtained from the unwrapped blob. For example, using the data key identifier, the server system 206 can request and receive the data key wrapper from the key management system 208”); and 
decrypting, by the data processing hardware, the encrypted content using the cryptographic key (See, Paragraph 0063, “At 418, upon a determination that the user is authenticated and authorized, the data is decrypted using the data key”).
In the system of Kadatch, key management system perform the authentication based on the ACL as a result, Kadatch fails to disclose the dynamic access control 
However, providing a remote authentication server is well known in the art of computer security. Steele discloses a dynamic access control condition requiring authentication from an entity remote from a third party cryptography service (See, Fig. 1, Numeral 500 and Paragraph 0017). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to require, in the system of Kadatch, authentication from an entity remote from a third party cryptography service as taught by Steele because Kadatch already discloses a need for cloud level authentication and providing a cloud authentication server as taught by Steele would simply fulfill this requirement (See, Kadatch, Paragraph 0009, “In some implementations, access to any data key can be predicated upon two authentications: the first authentication for cloud-cluster access, and the second authentication for user-level access, e.g., for a user or principal identified in an access control list (ACL) associated with the data and the data key”). 
Regarding Claims 10 and 25, the rejection of claims 9 and 24 is incorporated and Kadatch further discloses wherein the decryption request comprises an authentication token, the authentication token indicating that a requestor of the decryption request is authorized to receive the cryptographic key (See, Paragraph 0047).
Regarding Claims 12 and 27, the rejection of claims 9 and 24 is incorporated and Kadatch further discloses wherein the dynamic access control condition comprises 
Regarding Claims 13 and 28, the rejection of claims 9 and 24 is incorporated and Kadatch further discloses wherein the third party cryptography service originally encrypted the encapsulation using a symmetric encryption with a key encryption key (KEK) (See, Paragraphs 0043 and 0050).
Regarding Claims 14 and 29, the rejection of claims 9 and 24 is incorporated and Kadatch further discloses wherein the third party cryptography service corresponds to a key service manager (KSM) of a distributed storage system or a hardware security module (HSM) device of a distributed storage system (See, Fig. 2A, Numeral 208 and Paragraphs 0027 and 0039).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Kadatch in view of Steele and further in view of Pogorelik et al. (US 2016/0036826 A1), hereinafter, “Pogorelik”.
Regarding Claims 2 and 17, the rejection of claims 1 and 16 is incorporated and the combination of Kadatch and Steele further discloses the dynamic access control condition configured by the user associated with the content (See, Kadatch, Paragraph 0045-0046) but fails to explicitly disclose wherein the encryption request further comprises the access control condition. 
Pogorelik discloses encryption request comprising the access control condition (See, Paragraphs 0068 and 0070).

Claims 8, 11, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable Kadatch in view of Steele and further in view of De Boer (US 2020/0076794 A1), hereinafter, “De Boer”.
Regarding Claims 8 and 23, the rejection of claims 7 and 22 is incorporated and the combination of Kadatch and Steele does not explicitly disclose wherein the authentication token comprises a JavaScript object notation (JSON) web token, the JSON web token comprising a signature based on a public key infrastructure (PKI) certificate.
De Boer discloses access control system wherein an authentication token comprises a JavaScript object notation (JSON) web token, the JSON web token comprising a signature based on a public key infrastructure (PKI) certificate (See, Paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in the system of Kadatch and Steele, the authentication token comprising JavaScript object notation (JSON) web token, the JSON web token comprising a signature based on a public key infrastructure (PKI) certificate as taught by De Boer because JSON web token provide digitally signed authentication token which enhances the security of the access control system. 
Claims 11 and 26, the rejection of claims 10 and 25 is incorporated and the combination of Kadatch and Steele does not explicitly disclose wherein the authentication token comprises a JavaScript object notation (JSON) web token, the JSON web token comprising a signature based on a public key infrastructure (PKI) certificate.
De Boer discloses access control system wherein an authentication token comprises a JavaScript object notation (JSON) web token, the JSON web token comprising a signature based on a public key infrastructure (PKI) certificate (See, Paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in the system of Kadatch and Steele, the authentication token comprising JavaScript object notation (JSON) web token, the JSON web token comprising a signature based on a public key infrastructure (PKI) certificate as taught by De Boer because JSON web token provide digitally signed authentication token which enhances the security of the access control system. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/YOGESH PALIWAL/Primary Examiner, Art Unit 2435